 In the Matter of THERUDOLPH WURLITZE11COMPANYandPIANO,ORGAN ANDMUSICALINSTRUMENT WORKERS'UNION,LOCALNo. 1190Case No. R-2437.-Decided May 28, 1941Jurisdiction:piano and accordian manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board ; strikingemployeesheldeligible to vote; discharged employees on behalf of whom8 (3) charges are.pending allowed to vote; election necessary.Persons hired after the commencement of a strike to replace strikingemployees held eligible to participate in an election among the employeesin the appropriate unit.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees excluding office and clerical employees, the plant superintendent,assistant plant superintendent, foremen, assistant foremen, truck drivers,engineers, and firemen ; agreement as to.Fyffe cfi Clarke,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Moses,Kennedy, Stein & Bachrach,byMr. Stanley Morris,ofChicago, Ill., for Local 1190.-Meyers cMeyers,byMr. Irving Meyers,of Chicago, Ill., for theUnited.Mr. Victor Handschug,of DeKalb, Ill., for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 3, 1941, Piano, Organ and Musical Instrument Workers'Union Local No. 1190,1 herein called Local 1190, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Rudolph WurlitzerCompany, DeKalb, Illinois, herein called the Company, and request-ing an investigation and certification of representatives pursuant toi Incorrectly designated in the formal papers as Piano, Organ and Musical InstrumentWorkers Union,Local No. 1190(A. F. of L.).This was corrected by motion at the hearing.32 N. L.R. B., No. 35.163448692-42-vol. 32-12 164DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On March 25, 1941, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On March 25, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 1190,Independent Musical Workers' Association of DeKalb, Illinois, hereincalled the Independent, a labor organization claiming to representemployees directly affected by the investigation, and United Furniture,Workers of America, herein called the United. Pursuant to notice,a hearing was held on April 1, 1941, at Chicago, Illinois, beforeRobert R. Rissman, the Trial Examiner duly designated by the ChiefTrial Examiner.At the commencement of the hearing, the TrialExaminer granted a motion to intervene filed by the Independent.Although the United filed a motion to intervene at this time, itsubsequently withdrew its motion and stated that it did not desire,to appear at the hearing.The Company and Local 1190 were repre-sented by counsel, the Independent by its representative; all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Rudolph Wurlitzer Company, an Ohio corporation, operatesa plant at DeKalb, Illinois, where it is engaged in the manufactureof pianos and accordians.The Company purchases raw materialsvalued at about $1,000,000 annually for use in its DeKalb plant,approximately 90 per cent of which are shipped to it from pointsoutside the State of Illinois.The Company manufactures finishedproducts at its DeKalb plant valued at about $3,000,000 annually,approximately 85 per cent of which are shipped by it to points out-side the State of Illinois.The Company employs approximately600 employees at its DeKalb plant. THE RUDOLPH WURLITZER COMPANYII.THE ORGANIZATIONS INVOLVED165Piano, Organ and Musical Instrument Workers' Union, Local No.1190, chartered by United Brotherhood of Carpenters' & Joiners ofAmerica, is a labor organization affiliated with the American Federa-tion of Labor. It admits to membership employees at the DeKalbplant of the Company.IndependentMusicalWorkers' Association of DeKalb, Illinois, isan unaffiliated labor organization admitting to membership employeesat theDeKalb plantof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 20, 1941, Local 1190 requested the Company to recog-nize it as exclusive representative of the employees at its DeKalbplant.On March 7, 1941, the Company denied this request statingthat it would not recognize Local 1190 until it was certified by theBoard.A statement of the Trial Examiner introduced in evidenceshows that Local 1190 represents a substantial number of employeesin the alleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Company, Local 1190, and the Independent agreed at the hear-ing, and we find, that all production and maintenance employees atthe DeKalb plant of the Company, excluding office and clerical em-ployees, the plant superintendent, assistant plant superintendent, fore-men, assistant foremen, truck drivers, engineers, and firemen, constitutean appropriate unit for the purposes of collective bargaining.We findfurther that such unit will insure to employees of the Company the2 The TrialExaminer's statement shows that 329 employees whose names appear onthe Company'spay roll of March28, 1941, havesignedmembership application cardsin Local 1190.The Trial Examiner also reportedthat the Independentpresented a listof its members to him bearing the names of 111 employeeswho appearon the Company'spay roll of March 28,1941.There are approximately 600 employees on the March 28,1941,pay roll. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDfull benefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.On January 24, 1941, a strike of the employees of the Company wascalled by Local 1190.Twenty-three of the striking employees hadnot returned to work at the time of the hearing.All of the partiesstipulated that the dispute was current at the time of the hearing.Thestrikers have, therefore, continued to be employees of the Company,within the meaning of Section 2 (3) of the Act.All of the partiesagreed, with specific reference to the strikers, that all persons who are"legally employees" should be entitled to vote in the election.Thestrikers being "legally employees" are therefore entitled to vote in theelection.The Company, Local 1190, and the Independent agreed at thehearing that in the event the Board directed an election the em-ployees whose names appear on one or the other of the two pay rollsfor the two consecutive pay-roll periods immediately preceding theDirection of Election should be eligible to vote, except that Local 1190requested that persons appearing on such pay rolls who were hired toreplace the striking employees referred to above be excluded fromvoting.The persons in question are employees of the Company andas such are entitled to participate in the selection of the bargainingrepresentative of such employees.The request of Local 1190 is denied.The Company discharged A. W. Tilt, Alphonse DeRatt, LeRoyCheney, Mark Masterson, Clyde Mann, and Lloyd Feltz.Local 1190thereafter filed charges with the Board on behalf of these dischargedemployees, alleging that they were discharged in violation of Section8 (3) of the Act. These charges are pending at the present time.Local 1190 asks that these employees be allowed to vote but that theirballots be impounded.The Company and the Independent stated thatthey had no objection to this procedure.Under these circumstanceswe will allow them to vote in the election but their ballots will beimpounded and not tabulated unless the results of the election make itnecessary to do so. In the latter event, the question whether suchballots should be counted will await the outcome of the unfair laborpractice proceedings.By allowing these six discharged employees tovote under the above condition we are in no way passing upon themerits of the pending charges.3" See Matter of Irving Shoe CompanyandUnited Shoe Workers of America, Local 48,26 N L R B 468 THE RUDOLPH WURLITZER COMPANY167Accordingly, we shall direct that those persons eligible to vote in theelection hereinafter directed shall be all employees whose names appearon one or the other of the two pay rolls for the two consecutive pay-rollperiods immediately preceding the Direction of Election herein, plusthe striking employees who have not returned to work and the dis-charged employees referred to above, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Rudolph Wurlitzer Company, DeKalb,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees at the DeKalb, Illi-nois, plant, of the Company, excluding office and clerical employees,the plant superintendent, assistant plant superintendent, foremen,assistant foremen, truck drivers, engineers, and firemen, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act.and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith The Rudolph Wurlitzer Company, DeKalb, Illinois, an election bysecret ballot shall be conducted as soon as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees at the DeKalb plantof the Company whose names appear on one or the other of the twopay rolls for the two consecutive pay-roll periods immediately preced-ing the date of this Direction, including employees who did not workduring such pay-roll periods because they were ill or on vacation, orin the active military service or training of the United States, or tem-porarily laid off, employees who were on strike at that time, and A. W.Tilt, Alphonse DeRatt, LeRoy Cheney, Mark Masterson, Clyde Mann,and Lloyd Feltz, but excluding office and clerical employees, the plant 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent, assistant plant superintendent, foremen, assistant fore-men, truck drivers, engineers, firemen, and employees who have sincequit or been discharged for cause, to determine whether they desirelo be represented by Piano, Organ and Musical Instrument Workers'Union, Local No. 1190, affiliated with the American Federation ofLabor, or by Independent Musical Workers' Association of DeKalb,Illinois, for the purposes of collective bargaining, or by neither.SUPPLEMENTARY OPINION: (CHAIRMAN HARRY A. MIuas)In cases of this type-strikes of the non-unfair labor practice cate-gory, with positions filled by individuals from the local labor markets-it is my opinion that, contrary to theSartoriousdoctrine,4 both thestrikers and those who have been hired to replace them should bepermitted to vote.In support of theSartoriousdoctrine, it has been contended that topermit both strikers and those who have been hired to do the work leftundone by the strikers to vote means that the number of voters wouldbe in excess of the number of jobs for employees.This is true, butthe Board frequently rules that more employees are eligible to votethan there are jobs.Both employees who 'are ill, or on vacation, ortemporarily laid off, or called for military service and those who filltheir positions are permitted to vote.'Much more important, whenbusiness needs fall off because a plant or a department is closed, em-ployees no longer needed may be placed on a preferential list for thepurpose of future hirings.If so, they are permitted to vote because ofthe expectancy of employment in the future."But, it is said, suppose practically all employees go on strike andthe employer fills their places.Were both strikers and so-calledstrikebreakers eligible to vote, there would be twice as many voters asjobs.It must be admitted that, though extremely rare, such instanceshave occurred and that they may occur again.But were the so-calledstrikebreakers made ineligible to vote, it would mean that the scaleswould be turned against the employer who is not charged with anyunfair labor practice.In purely economic strikes, the employer andthe striking employees should have equal rights; the Board should beneutral.Somewhat related to this, it is said that unless theSartoriousdoc-trine is applied, the settlement of strikes is interfered with.It would*Matter of A. Eartorious & Co., Inc.andUnited MineWorkers ofAmerica,District 50,Local12090,10 N.L. R. B. 493.6 See, for example,Matter of Radio Wire Television,Inc.andLocal 430, United Elec-trical, Radio&Machine Workers of America,C. I.0 , 30 N L R.B. 930.9 See for example,Matter of Paragon Rubber Co. American Character Doll CompanyandToy & Novelty Workers organizing Committee of the C I. 0.,6 NL.R B 23;Matter of American CyanamidCo. andUnited Phosphate Workers' Union No.22036,A. F L,19 N. L. R.B. 1026;Matter of The Johnston Glass Company, IncandFederalLabor Union No.22379,of the American Federation of Labor,30 N. L. R. B. 629. THE RUDOLPH WURLITZER COMPANY169be more accurate to say that the settlement of disputes on the strikers'terms may be interfered with.The right to strike, protected. by theAct, is not limited by permitting all employees to vote.Again it is said that the jobs of so-called strikebreakers are tenuous.That is true.The same is true of the jobs of employees engaged inan economic strike, particularly when the struggle lasts for weeksor months.Under the Act strikers are employees as long as a dispute is current(Sec. 2 (3) ).The Board and the courts have consistently ruled thatmen hired during strikes are employees whom, unless there is unfairlabor practice, the employer may not be required to discharge in orderthat strikers may be reinstated in their jobs.7Both groups havelawful claims to jobs.Both should have the same right to vote initrepresentation election.Ma. EDwiN S. SMrrH, dissenting in part :I dissent from the ruling of the majority that persons hired to re-place striking employees may participate in the election to be con-ducted in this case.In December 1938 the Board made a ruling in theSartoriousrepre-sentation proceeding," which has since been referred to as theSar-toriovsdoctrine.In that case, so far as the record disclosed, therewas a current labor dispute not involving unfair labor practices by theemployer in progress at the time of the hearing, at least some of theemployees being on strike and other persons, strikebreakers so-called,having been hired by the employer to replace the strikers.The Board'sruling was that the strikers would be permitted to participate in theselection of bargaining representatives but that the strikebreakerswould not.The Board has consistently followed theSartoriousdoc-trine since that time .9Within the past few months the present Boardhas unanimously applied theSartoriousdoctrine in several cases 10In the instant case the majority has not indicated that it is overrulingtheSartoriousdoctrine, nor has the majority indicated why it refused' SeeNational Labor Relations Board v. Mackay Radio & TelegraphCo., 304 U. S. 333,rev'g 92 F. (2d) 761 and 87 F. (2d) 611 (C. C. A. 9), and affirmingMatter of Mackay Radio& Telegraph Company, a corporation,andAmerican Radio Telegraphists' Association, SanFrancisco Local No. 3, 1N. L. R. B 201;National Labor Relations Board v. AmericanManufacturing Co.,106 F. (2d) 61 (C. C. A. 2), enf'g as modMatter of American Manu-facturing Company, et al.andTextileWorkers' Organizing Committee, C. I.0., 5 N. L.R. B. 443, affirmed 309 U. S. 629;Matter of American Shoe Machinery & Tool CompanyandInternational Association of Machinists, District No. 9, 23N. L R. B. 1315.8 See footnote 4,supra.bMr. Leiserson has at times dissented from the application of the doctrine. See, forexample,Matter ofEaston Publishing Co.andEaston Typographical Union No. 258,affiliated with International Typographical Union,19 N. L. R B. 389.10Matter of Burton-Dixie CorporationandFurniture, Bedding & Casket Local 325,Upholsterers' International Union of North America,29 N. L. R. B. 446;Matter ofGreene, Tweed &Co. andAmerican Federation of Labor, Federal Labor Union #22532,29 N L R B 1166;Matter of the Eastern Box CompanyandBaltimore Paper Box andDTICeellaneonsWorkers Union, No. 481 (A F. L ),30 N. L. R. B. 673. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDto follow theSartoriousdoctrine in this case, although it has followedit in othercases.To my mind, all the arguments in opposition to theSartoriousdoctrine now advanced were applicable equally in the recentcases in which the doctrine was sustained.The facts of the present case bring it squarely within the principleestablished by the Board in theSartoriouscase.In enunciating suchprinciple the Board there stated :We held that the employees who went on strike were eligibleto participate in the selection of the bargaining representativeof the employees in the appropriate unit because their statusas employees for the purposes of the Act is expressly preservedby Section 2 (3) of the Act, which provides that the term"employee," when used in the Act, shall include any individualwhose work has ceased "as a consequence of, or in connectionwith any current labor dispute."The strike began on July 18,1938, and was current at the time of the hearing. But byholding that individuals, who took jobs vacated by strikingemployees, also were eligibile to participate in the selection ofthe bargaining representative of the employees in the appro-priate unit, there resulted a situation where two individuals,with interests diametrically opposed, were, by virtue of one andthe same job, entitled to participate in the selection of thebargaining representative.If those who have, during the cur-rency of the strike, replaced the strikers are permitted to vote,and the strikers are also permitted to vote, possibly twice asmany as can be employed may participate in the election.Thiswas not the intent of Congress.Yet the intent that strikersshould remain employees for the purposes of the Act is clear.By preserving to employees who go on strike their status asemployees and the rights guaranteed by the Act, the Act con-templates that during the currency of a strike, with the strikingemployees returning to their former jobs, displacing individualshired to fill those jobs during the strike.Strikes are commonlysettled in this manner.*The hold of individuals who, duringthe currency of a strike, occupy positions vacated by striking*See, for example,the account of the settlement of the strike in 1934 of longshoremenon the West Coast in Yellen,American Labor Struggles,p355, where it is said :After its success in getting itself recognized as mediator by both longshore strikers andemployers, three problems still faced the National Longshoremen's Board : what to dowith the strike-breakers, how to settle the grievances of the marine workers, and how toreturn the longshoremen to work.But all three were soon solved.On July 27 theWaterfront Employers'Union agreed to discharge all men hired since the inception ofthe strike and not to discriminate against any worker for union affiliation or for strikeactivity ; the seamen voted on July 30 for arbitration, as did the other maritime crafts ;and it was agreed that,pending the arbitration proceedings,both the National Long-shoremen'sBoard and the I. L. A. were to have observers in the hiring halls to see thatthe employment of longshoremen was fair and without discrimination. THE RUDOLPH WURLITZER COMPANY171employees is notably tenuous.**To accord such individuals,while the strike is still current, a voice in the selection of thebargaining representative of the employees in the appropriateunit would be contrary to the purposes of the Act and the endscontemplated by it, since it might effectively foreclose the possi-bility of the settlement of the labor dispute, whether by thereturn of the striking employees to their jobs and the displace-ment of the individuals occupying those jobs during the strike,or by some other settlement agreement, a possibility which theAct contemplates should not be foreclosed during the currencyof the strike.Accordingly we hold that such individuals arenot eligible to participate in the selection of the bargainingrepresentative of the employees in the appropriate unit.It is my considered opinion that the rationale of the Board's Decisionin theSartoriouscase is correct."In the present case it so happens that there are only 23 employees,out of some 600, who have replaced active strikers. In many cases,however, a much higher percentage of the strikers may be replaced, atleast temporarily, sometime during the course of a strike.To holdthat both a large group of strikers and a large group of strikebreakers,each laying claim to the same jobs, should participate in the electionseems to me to deprive the election of all meaning. I cannot believethat a ballot conducted under such circumstances can possibly serveas a basis for effective collective bargaining.On the contrary, I believe the clear intent of the Act as a whole, andof Section 2 (3) in particular, to be that where a strike occurs theemployer shall continue to negotiate with the employees then on hispay roll in an honest endeavor to compose differences and end theobstruction to interstate commerce.As long as the strike remainscurrent, it is the employer's obligation under the Act to bargain withhis striking employees.I do not see how that obligation can be ful-filled if the choice of representatives of those employees is to be deter-mined in any measure by individuals, with openly conflicting inter.ests, hired to do the work of the strikers.When the strike is no longercurrent then the strikers are no longer employees, a new situationarises, and the employer must deal with the employees, including thestrikebreakers, then on his pay roll.But until that point is reachedhis primary obligation under the Act is to bargain collectively with theindividuals in his employ when the labor dispute arose.Under the ruling of the majority, not only is the obligation of theemployer to deal with his striking employees hopelessly diluted and**SeeNational Labor Relations Board v. Remington Rand, Inc.(C. C. A. 2nd, 1938) 94F (2d) 862, 871, where the court said, "and, indeed,it isprobably true today tbatmost men takingfobs so made vacant, realize, from the outset howtenuousis their he],]u See my concurring opinion in theEastern Box Companycase, footnote 10,supra. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfused, but the employer is actively encouraged to evade that obliga-tion.By the majority decision the employer is given to understandthat, if he can put off a settlement of the labor dispute with the strikersand meanwhile hire new employees, he will eventually be legally re-lieved of any duty to bargain with his striking employees or even tomeet and to talk to them. Such a ruling means in practical applicationthat employees are thus penalized for striking by the termination ofthe bargaining relationship and, therefore, the chance to return to theirjobs.Such a penalty, in my opinion, operates to "interfere with orimpede or diminish the right to strike" contrary to the limitations onsuch a result contained in Section 13 of the Act.From another view-point, rejection of theSartoriousdoctrine, and the attendant estab-lishment of the right of strikebreakers to vote in representation elec-tions, will result inevitably in reluctance on the part of strikers to resortto the Board for the determination of representation disputes.Underthe circumstances, I do not see how such a doctrine can fail to resultin the prolongation of many strikes and in increased bitterness ofindustrial warfare.Moreover, even if an employer makes a bone fide effort to deal withhis employees during a strike, he may find it difficult under the majoritydecision to know with whom to bargain.Fora strike seldom remainsstatic.An increasing number of strikebreakers may be employed eachday.If these strikebreakers be given a choice in the determination ofrepresentatives, then the majority representative may shift from dayto day.Under such circumstances it may become impossible for theemployer to know, at any specified time, with whom the Act obligateshim to deal.Furthermore, I think it should be emphasized that theSartoriousdoctrine conforms with the realities of labor relations. In practicean employee on strike has always considered that the job in the plantstillbelongs to him 12On the other hand, the claim of the strike-breaker to the job, as pointed out in theSartoriousdecision, is notablytenuous.13Again, statistics indicate that in the majority of cases thestrikers do, in fact, return to their jobs.Thus, in 1940 the averageduration of all strikes was 21 calendar days, with 62 per cent beingsettled within 2 weeks and over 90 per cent within 2 months.14 It ishardly likely that the great majority of strikes, lasting for such a'a SeeUnited States Department of Labor,Report of the Commission on IndustrialRelations in Great Britain(1938),page 11, where it is said,". . .There is a generalfeeling among workers and employers that `the job belongs to the man' and that it is notright for men to take,or to be asked to take, the job of their fellows."13 SeeRestatement of the Law on Torts(1939),Section 776, Comment, b,where it issaid, ". . . When workers are still continuing their strike activities and their efforts toprevent normal operations,their replacement can not be regarded as permanent. Itis probably true today that most men taking jobs so made vacant realize from the outsethow tenuous is their hold"'4Strikes in 1940,Bureau of Labor Statistics,Serial No R. 1282,page 16. THE RUDOLPII WURLITZER COMPANY173short period, should result in the elimination of the strikers and theirfinal replacement by strikebreakers.It follows from these considera-tions that, in actual practice, the claim of the striker to his job issuperior to that of the strikebreaker, and should be so recognized bythe Board.It is significant, also, that in the only instance, so far as I am aware,where the question has been specifically considered by a legislature, thedoctrine of theSartoriouscase has been approved. In the New YorkState Labor Relations Act it is provided :Nor shall any individuals employed only for the duration of astrike or lockout be eligible to vote in such election.15Finally, public opinion has long been attuned, and the whole media-tion machinery of Government testifies, to the fact that the normaland socially desirable thing is for the employer to negotiate with thestriking employees looking toward a return by them to work and atermination of the labor dispute.The rule applied by the majorityin this case would have the inevitable effect of discouraging bargain-ing with strikers, thereby prolonging strikes.The supplementary opinion contains certain observations in opposi-tion to theSartoriousdoctrine which require brief comment.Tothe contention made in support of theSartoriousdoctrine that to per-mit the strikebreakers as well as the strikers to vote will result inthere being more voters than there are jobs, the concurring opinionanswers, "the Board frequently rules that more employees are eligibleto vote than there are jobs."None of the cases referred to, however,are comparable to theSartoriouscase or the case at bar, for in noneof those cases is there the conflict in interest between the two personswho vote by virtue of the same job as there is in theSartoriouscase.l"It is this conflict in interest between two persons having a single jobwhich, when both are allowed to vote, makes the election an ineffectualinstrument for settling the labor dispute, particularly in a situation11New York Labor Law, Section 705 (4).19 There are other distinctions worthy of note between the cases cited in the supplement.cry opinion and cases similar to the one at bar In cases where employees who are ill,or on vacation, or called for military service are allowed to vote as well as their replace-ments, it is apparent that a relatively small proportion of the total working force will beaffected.In cases in which we permit temporarily laid off employees and employees onpreferential lists to vote, we do so because there is a reasonable expectation that theywill be employed in the future.When they are employed, they do not replace employeeswho wish to continue to work but supplement themWe let such employees vote becausewe believe that they and the employees working kill, in the future, all work togetherat the same time In a case like the one at bar,however, employees are not workingbecause of a current labor dispute.When the dispute is settled, as between the strikersand the strikebreakers, one group will be working and one will not. The group that is notworking will have no expectancy of employment since the employer will have a full com-plement of employees.As I have stated in other portions of this opinion, I believe that thestrikerswill normally be working,and for that reason should be permitted to vote inpreference to the strikebreakers. 174DECISIONS Or NATIONAL LABOR RELATIONS BOARDwhere, as the concurring opinion admits may occur,practically allemployees go on strike and the employer fills their places.The supplementary opinion urges,however, that"were the so-calledstrikebreakers made ineligible to vote, it would mean that the scaleswould be turned against the employer who is not charged with anyunfair labor practice."Such an argument,it seems to me, rests upona misconception of the Board's function in this proceeding.We arenot here concerned with weighing the relative rights of the employerand the strikers in the current labor dispute.Rather we are admin-istering a statute passed by Congress designed to effectuate the signifi-cant public policies expressed therein.We should,therefore, in theexercise of an informed discretion,provide for an election upon termswhich will best effectuate the policies of the Act.That is preciselywhat theSartoriousdoctrine accomplishes.The supplementary opinion seeks to meet the fact that unless theSartoriousdoctrine is applied the settlement of strikes is interferedwith by the assertion that"itwould be more accurate to say that thesettlement of the strike on the strikers'terms may be interfered with."But neither in this case nor in any other case in which theSartoriousdoctrine has been applied have the "strikers' terms" been known orbeen the subject of inquiry.The application of the doctrine merelypreserves fully the strikers'status as employees for the purposes ofcollective bargaining and maintains inviolate the right to strike, asthe Act expressly provides.Finally, both the principal opinion and the supplementary opinionassert that the strikebreakers are employees and that therefore theyshould vote in the election.It is true that the strikebreakers areemployees, but that is not decisive of the issue, which is not,who areemployees,but rather who shall participate in the election.That issueof eligibility must be decided in terms of how the policies of the Actmay best be effectuated. I think it is plain upon the basis of all theconsiderations which I have discussed herein that the application oftheSartoriousdoctrine best effectuates the policies of the Act. Iwould, therefore,exclude from participation in the election employeeshired to replace strikers.